Title: To James Madison from William Jarvis, 24 May 1804 (Abstract)
From: Jarvis, William
To: Madison, James


24 May 1804, Lisbon. “I have not heard a sentence of a declaration of War against us by the Tunisians except through the channel of Mr Cathalan’s letter, (a copy of which I did myself the honor to inclose in mine of the 12th Instant) although I have recieved several letters from the different ports in the streights as late as the 10th Instant, which induces me to believe that the report is unfounded.
“Within a few days a Portuguese line of battle ship & two frigates will sail from this place to releive those stationed in the streights during the winter.
“The official Notice of the Commercial Treaty between France & this Country was put up at the Exchange the 18th Instant; but the treaty has not yet been made public. It appears to give general satisfaction, even to the English residents, they conceiving that it places the neutrality of this Kingdom beyond all manner of doubt.
“The attendance at Court on the Prince’s birth day was general & splendid: but at a dinner, Music, supper & ball, that was given the day after by one of the Contractors (ie Farmers) of the revenue, to the Court, Corps Diplomatique, Consuls & principal Merchants in honor of it, the British Minister did not attend owing it was said to its being his public night. Except on Public occasions at Court he & the French Minister never go into the same company.
“Bread stuffs have become scarce & high here & no prospect of any supply but from the United states.”
Adds in a postscript: “A letter from C: Pinckney Esqr. will go under the same cover with this.”
